Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 has been amended to recite “receiving an indication of a configured transmit/receive beam pair to use by the node in full duplex communications with one or more other nodes; … and determining, based at least in part on the measured signal quality of the at least one receive beam, a transmit/receive beam pair to use by the node in the full duplex communications with the one or more other nodes, wherein determining the transmit/receive beam pair to use by the node includes, where the configured transmit/receive beam pair is determined to be avoided, replacing, based on the measured signal quality, a transmit beam of the configured transmit/receive beam pair with a nullforming transmit beam that steers energy in a direction of the transmit beam of the configured transmit/receive beam pair and away from the receive beam of the configured transmit/receive beam pair.”  Independent claims 17, 27 and 29 have been amended to recite similar limitations.
On pages 11-12 of the remarks, Applicant argues:

“Askar generally relates to a base station that transmits to a first UE on a first beam and a second UE on a second beam.  See, Askar, paragraph [0017].  Askar, as cited, discloses
UEs 202 1 and 202 2 utilize their null-steering features to allow the reuse scheme of sub-bands in adjacent UEs, thereby allowing for more instances to realize the UL sub-band reusing scheme within the entire network. More specifically, each of the UEs 202 1, 202 2 employed its null-steering capabilities to generate the respective beam patterns 208 1, 208 2 such that the side-lobes 208 b 1, 208 c 2 of the respective UE beam patterns 208 1, 208 2 do not face each other as is indicated by the lines 11, 12. The null positions N1, N2 have been positioned in the respective beam patterns 208 1, 208 2 to face each other, thereby reducing the inter-UE interference caused by the neighboring UE.
See, Askar, paragraph [0240] (emphasis added).  Askar, however, fails to disclose or suggest at least “replacing, based on the measured signal quality, a transmit beam of the configured transmit/receive beam pair with a nullforming transmit beam that steers energy in a direction of the transmit beam of the configured transmit/receive beam pair and away from the receive beam of the configured transmit/receive beam pair,” as recited in amended independent claim 1.
In particular, Askar only contemplates a UE using null-steering to generate a beam pattern respective to another UE to reduce inter-UE interference.  Askar fails to disclose the UE using a nullforming transmit beam that “steers energy in a direction of the transmit beam of the configured transmit/receive beam pair and away from the receive beam of the configured transmit/receive beam pair,” at least for a “configured transmit/receive beam pair to use by the node in full duplex communications with one or more other nodes,” as generally recited in amended independent claim 1.  This is because the nullforming transmit beam claimed in claim 1 steers energy away from the receive beam of the configured transmit/receive beam pair to be used by the node itself, while the null-steering of Askar steers energy away from the UE beam pattern of a neighboring UE.  Kohli and Zhou have been shown to cure the deficiencies of Lim and Askar with respect to at least such aspects.
For at least these reasons, amended independent claim 1 is patentable over the art of record.  Independent claims 17, 27, and 29 are amended herein and recite similar aspects as amended independent claim 1.  Thus, amended independent claims 17, 27, and 29 are also patentable over the art of record for similar reasons as amended independent claim 1.”

Applicant’s arguments have been fully considered and are persuasive.  In Askar, the null beam patterns are not configured in such a way that the nullforming transmit beam “steers energy in a direction of the transmit beam of the configured transmit/receive beam pair and away from the receive beam of the configured transmit/receive beam pair” of a beam pair of the node, itself.  Instead, the nulling is performed with respect to different UEs (See Fig. 10, UE 2021 and UE 2022).  The rejection of Claims 1, 17, 27 and 29 has been withdrawn.  Accordingly, claims 1-8, 10-13, 15-24 and 26-33 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478